ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A processor-implemented method of estimating reliability of a measurement distance of a mobile object for localizing the mobile object…
	estimating, by the one or more processors, a distance type corresponding to a reference distance having a minimum value, among distance errors between the reference distances composing the reference distance set and a measurement distance, as a distance type for the reference distance set
determining, by the one or more processors, a first reliability weighting to which an estimated number of times as the estimation distance type among the distance types estimated for each reference distance set is applied…and determining, by the one or more processors, a second reliability weighting to which a deviation between the measurement distance and a reference distance corresponding to the estimation distance type of a reference distance set estimated as the estimation distance type at 3Serial No. 15/876,511Docket No. 018123.0001is applied
	performing, by the one or more processors, a control processing of localizing the mobile object based on a determined final reliability of the measured distance, the determined final reliability being determined from the first reliability weighting and the second reliability weighting

Claims 2-12 are allowable due to their dependence on allowable claim 1.

The amendments and arguments made by the Applicant on August 3, 2020, of independent claim 1, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, “determining, by the one or more processors, a first reliability weighting to which an estimated number of times as the estimation distance type among the distance types estimated for each reference distance set is applied…and determining, by the one or more processors, a second reliability weighting to which a deviation between the measurement distance and a reference distance corresponding to the estimation distance type of a reference distance set estimated as 
Shiba (US 2009/0202174) teaches a pose estimation for estimating the pose of an object of pose estimation with respect to a reference surface that serves as a reference for estimating a pose. And Chung et al (US 2017/0003380) teaches a method for evaluating a distance type of a measured distance measured by laser range finder and a method for localization of a mobile robot using the same and in particular to a method for evaluating a distance type of a measured distance measured by a laser range finder and a method for localization of a mobile robot using the same which is robust to an object. The Examiner deems that in the context of the collective whole, it would not be obvious to one of ordinary skill in the art to arrive at the invention of the method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        
/REGIS J BETSCH/Primary Examiner, Art Unit 2857